  Case 3:16-cv-03089-N Document 116 Filed 03/25/19                  Page 1 of 3 PageID 1127


                        THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                 §
 VICKI TIMPA, INDIVIDUALLY, AND  §
 AS REPRESENTATIVE OF THE ESTATE §
 OF ANTHONY TIMPA, AND CHERYLL §
 TIMPA, INDIVIDUALLY AS NEXT     §
 FRIEND OF K.T., A MINOR CHILD,  §
                                 §
       Plaintiffs,               §                        Civil Action No. 3:16-CV-03089-N
                                 §
       v.                        §
                                 §
 DUSTIN DILLAR, DANNY VASQUEZ,   §
 RAYMOND DOMINGUEZ, DOMINGO      §
 RIVERA, KEVIN MANSELL, GLENN    §
 JOHNSON, CRIMINAL               §
 INVESTIGATIVE UNIT, LLC,        §
                                 §
       Defendants.               §

           AMICUS CURIAE THE DALLAS MORNING NEWS, INC.’S
      MOTION FOR LEAVE TO FILE AMICUS BRIEF AND MEMORANDUM IN
                              SUPPORT

       Pursuant to Local Rule 7.2(b), The Dallas Morning News, Inc. (“TDMN”), seeks leave to

file the attached Amicus Brief concerning the challenge to protective order designations filed by

Plaintiffs (the “Timpas”) in the above-styled civil action. See Mot. to Chall. Prot. Order Desigs.,

ECF No. 89 (hereinafter the “Motion”). The Motion seeks an order declaring several categories of

information produced by Defendants in this litigation non-confidential, and thereby amenable to

distribution by the Timpas. See id. at 9.

       TDMN publishes The Dallas Morning News, a daily newspaper that covers news from

across the globe, with a particular emphasis on current events in North Texas. As part of its mission

to provide reliable journalism to the citizens of Dallas, TDMN regularly covers and reports on




MOTION FOR LEAVE TO FILE AMICUS BRIEF - 1
  Case 3:16-cv-03089-N Document 116 Filed 03/25/19                   Page 2 of 3 PageID 1128


stories involving the Dallas Police Department—including the incident involving Anthony “Tony”

Timpa that forms the basis of the underlying lawsuit.

       Beyond covering local law enforcement, TDMN also regularly reports on happenings in

Dallas’ courts, and maintains an interest in advocating for continued public access to judicial

proceedings. TDMN’s short amicus brief on this matter will thus provide the Court with an

important perspective on issues raised by the Motion that is not presented by the parties—that of

the press. See City of Dall. v. Hall, No. 3:07-CV-0060-P, 2008 WL 2622809, at *3 (N.D. Tex.

June 30, 2008) (granting leave to file several amicus briefs based on the different “perspectives”

and “viewpoints” presented); see also Villas at Parkside Partners v. City of Farmers Branch, 245

F.R.D. 551, 555 (N.D. Tex. 2007); Bush v. Viterna, 740 F.2d 350, 359 (5th Cir. 1984) (“Where he

presents no new questions, a third party can contribute usually most effectively and always most

expeditiously by a brief amicus curiae and not by intervention”). TDMN’s interest in the matter is

more fully set forth in its brief. See Local Rule 7.2(b).

       TDMN respectfully requests that the Court grant the requested leave once the stay in this

action is lifted, and direct the clerk to file TDMN’s amicus brief at that time.

                                                       Respectfully submitted,

                                                       /s/ Shannon Zmud Teicher
                                                       Paul C. Watler
                                                       State Bar No. 20931600
                                                       pwatler@jw.com
                                                       Shannon Zmud Teicher
                                                       State Bar No. 24047169
                                                       Eric D. Wong
                                                       State Bar No. 24102659
                                                       ewong@jw.com
                                                       JACKSON WALKER L.L.P.
                                                       2323 Ross Avenue, Suite 600
                                                       Dallas, Texas 75201
                                                       (214) 953-6000 – Telephone
                                                       (214) 953-5822 – Fax



MOTION FOR LEAVE TO FILE AMICUS BRIEF - 2
  Case 3:16-cv-03089-N Document 116 Filed 03/25/19                Page 3 of 3 PageID 1129




                                                    ATTORNEYS FOR AMICUS CURIAE
                                                    THE DALLAS MORNING NEWS INC.


                             CERTIFICATE OF CONFERENCE

       This certifies that counsel for Movant The Dallas Morning News, Inc. conferred or
attempted to confer with counsel for each party affected by the requested relief pursuant to Local
Rule 7.1(a). The relief sought is OPPOSED.
       Counsel for Plaintiffs, Geoff Henley, indicated that Plaintiffs are unopposed to the relief
requested in an email dated March 25, 2019. Counsel for Intervenor Joe Timpa, Susan E.
Hutchison, indicated that Intervenor is unopposed to the relief requested in an email dated March
25, 2019.
       Counsel for the City of Dallas and Defendants Raymond Dominguez and Domingo Rivera,
Tatia Wilson, indicated that her clients are opposed to the relief requested via telephone call on
March 25, 2019. Counsel for Defendant Danny Vasquez, Gerald V. Bright, indicated that
Defendant Vasquez is opposed to the relief requested via email on March 25, 2019.
        Counsel for Movant emailed Edwin P. Voss, Jr., counsel for Defendant Dustin Dillard,
regarding the requested relief on March 22, 2019, and left a voicemail following up on that email
on March 25, 2019, but has not yet received Defendant Dillard’s position. Defendant Dillard is
therefore presumed to be opposed. Counsel for Movant emailed Mark E. Goldstucker, counsel for
Defendant Kevin Mansell, regarding the requested relief on March 22, 2019, and left a message
following up on that email on March 25, 2019, but has not yet received Defendant Mansell’s
position. Defendant Mansell is therefore presumed to be opposed. Movant will amend this
certificate of conference if the positions of the non-movants changes.
                                                    /s/ Eric D. Wong
                                                    Eric D. Wong

                                CERTIFICATE OF SERVICE

       This certifies that on March 25, 2019, a true and correct copy of the foregoing document
was served via the Court’s ECF system upon all counsel of record who are registered ECF users
pursuant to Federal Rule of Civil Procedure 5(b)(2)(E) and Local Civil Rule 5.1(d).

                                                    /s/ Shannon Zmud Teicher
                                                    Shannon Zmud Teicher




MOTION FOR LEAVE TO FILE AMICUS BRIEF - 3
